SECOND AMENDMENT TO THE FUND ADMINISTRATION SERVICING AGREEMENT THIS SECOND AMENDMENT dated as of February 14, 2012, to the Fund Administration Servicing Agreement, dated as of October 23, 2009, as amended November 8, 2011 (the "Agreement"), is entered into by and between TRUST FOR PROFESSIONAL MANAGERS, a Delaware business trust, (the "Trust") on behalf of the Gerstein Fisher Funds (the "Funds") and U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company ("USBFS"). RECITALS WHEREAS, the parties have entered into the Agreement; and WHEREAS, the Trust and USBFS desire to amend the fees of the Agreement; and WHEREAS, Section 11 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Amended Exhibit B of the Agreement is hereby superseded and replaced with Amended Exhibit B attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. TRUST FOR PROFESSIONAL MANAGERSU.S. BANCORP FUND SERVICES, LLC By: /s/ Joseph Neuberger By: /s/ Michael R. McVoy Printed Name: Joseph Neuberger Printed Name: Michael R. McVoy Title:Chairman Title: Executive Vice President Amended Exhibit B to the Fund Administration Servicing Agreement – Trust for Professional Managers Gerstein Fisher Multi-Factor Growth Equity Fund FUND ADMINISTRATION & COMPLIANCE PORTFOLIO SERVICES FEE SCHEDULE at October, 2009 Domestic Funds Annual Fee Based Upon Market Value Per Fund* basis points on the first $ basis points on the next $ basis points on the balance Minimum annual fee:$ per fund International/Global Funds Annual Fee Based Upon Market Value Per Fund* basis points on the first $ basis points on the next $ basis points on the next $ basis points on the balance Minimum annual fee:$ per fund Advisor Information Source Web Portal\ § $ /fund per month § Specialized projects will be analyzed and an estimate will be provided prior to work being performed SEC §15(c) Reporting § $ /fund per report – first class]\ § $ /additional class report Out-Of-Pocket Expenses Including but not limited to postage, stationery, programming, special reports, daily compliance testing systems expenses, proxies, insurance, EDGAR filing, retention of records, federal and state regulatory filing fees, certain insurance premiums, expenses from Board of directors meetings, third party auditing and legal expenses, and conversion expenses (if necessary). Additional Services Available but not included above are the following services – multiple classes, legal administration, daily fund compliance testing, and daily performance reporting. Fees are billed monthly. *Subject to annual CPI increase, Milwaukee MSA. Advisor’s signature below acknowledges approval of the fee schedules on this Exhibit B. By:Gerstein, Fisher & Associates, Inc. Name: /s/ Gregg S. Fisher Title: President Date: 2/14/2012 2 Exhibit B (continued) to the Fund Administration Servicing Agreement Trust for Professional Managers Gerstein Fisher Multi-Factor Growth Equity Fund CHIEF COMPLIANCE OFFICER SERVICES FEE SCHEDULE at October, 2009 Annual Fees (Per Advisor Relationship/Fund)* First Year $ - $ up to $ $ - $ up to $ $ - $ up to $ $ - $ or more Second Year and Thereafter $ - $ up to $ $ - $ up to $ $ - $ up to $ $ - $ or more Additional Fees § $ /additional fund § $ /load fund § $ /sub-advisor per fund § $ for non-USBFS service providers or complex securities/strategies Out-Of-Pocket Expenses Including but not limited to CCO team travel related costs to perform due diligence reviews at advisor or sub-advisor facilities. 3 Exhibit B (continued) to the Fund Administration Servicing Agreement Trust for Professional Managers Gerstein Fisher Multi-Factor International Growth Equity Fund FUND ACCOUNTING, FUND ADMINISTRATION & PORTFOLIO COMPLIANCE, AND CHIEF COMPLIANCE OFFICER (CCO) SERVICES FEE SCHEDULE Annual Fee Based Upon Average Net Assets Per Fund* basis points on the first $ basis points on the next $ basis points on the balance Minimum annual fee:$ per fund (Reduced to $ for year 1 & 2) § Additional fee of $ for each additional class § Additional fee of $ per manager/sub-advisor per fund Services Included in Annual Fee Per Fund § Daily performance reporting § Advisor Information Source Web portal § USBFS Legal Administration (e.g., registration statement update) CCO Annual Fees (Per Advisor Relationship/Fund)* § $ /fund for the 2nd fund (subject to change based on Board review and approval) § $ / sub-advisor per fund Out-Of-Pocket Expenses Including but not limited to pricing services, corporate action services, fair value pricing services, factor services, customized reporting, third-party data provider costs, postage, stationery, programming, special reports, proxies, insurance, EDGAR filing, retention of records, federal and state regulatory filing fees, expenses from Board of directors meetings, third party auditing and legal expenses, wash sales reporting (GainsKeeper), conversion expenses (if necessary), and CCO team travel related costs to perform due diligence reviews at advisor or sub-advisor facilities. Additional Services Available but not included above are the following services – Daily compliance testing (Charles River), Section 15(c) reporting, equity attribution, electronic Board materials, and additional services mutually agreed upon. Additional Fund Legal Services (one time fee) § $ per fund *Subject to annual CPI increase, Milwaukee MSA. Fees are billed monthly. 4 Exhibit B (continued) to the Fund Administration Servicing Agreement FUND ADMINISTRATION & COMPLIANCE PORTFOLIO SERVICES – Gerstein Fisher Multi-Factor Growth Equity Fund and Gerstein Fisher Multi-Factor International Growth Equity Fund SUPPLEMENTAL SERVICES FEE SCHEDULE at October, 2009 Multiple Classes Add the following for each class beyond the first class: § basis point at each level § $ /class minimum Additional Legal Services § Subsequent new fund launch – $ /project § Subsequent new share class launch – $ /project § Multi-managed funds – as negotiated based upon specific requirements § Proxy – as negotiated based upon specific requirements Daily Pre- and Post-Tax Performance Reporting § Performance Service – $ /CUSIP per month § Setup – $ /CUSIP § Conversion – quoted separately § FTP Delivery – $ setup /FTP site Daily Compliance Services (Charles River) § Base fee – $ /fund per year § Setup – $ /fund group § Data Feed– $ /security per month Electronic Board Materials § USBFS will establish a unique client board URL and load/maintain all fund board book data for the main fund board meetings and meetings for up to two separate committees § Up to 10 non-USBFS users including advisor, legal, audit, etc. § Complete application, data and user security – data encryption and password protected § On-line customized board materials preparation workflow § Includes web-based and local/off-line versions § Includes complete initial and ongoing user training § Includes 24/7/365 access via toll free number § Includes remote diagnostics for each user, including firewall and network issues § Triple server backup / failover Annual Fee § $ /year (includes 10 external users) § $ /year per additional user\ § $ implementation/setup fee 5
